Citation Nr: 1145268	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to his right and left knee, pelvis, and/or right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for spondylolysis of the lumbar spine.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and in May 2007, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In August 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include scheduling the Veteran for a more contemporaneous VA examination, and other development.  After completing the requested action, the AMC continued to deny the claim (as reflected in a May 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's scoliosis and transitional changes at L5-S1 are congenital in nature and the medical evidence pertinent to service, and after, does not establish worsening of the scoliosis and transitional changes at L5-S1 during, or as a result of, service, to include due to motor vehicle accident during service, resulting in the current early degenerative arthritis of the lumbar spine.

3.  No chronic low back disability was shown in service, and the most persuasive medical opinion to address the question of whether there exists a medical nexus between the later diagnosed "early degenerative arthritis of the lumbar spine with transitional L5-S1 without radiculopathy" and either the Veteran's military service or his service-connected right and left knee, pelvis, and/or right ankle disabilities weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service-connected right and left knee, pelvis, and/or right ankle disabilities, are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in June and August 2005 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the June and August 2005 letters.  

Post rating, a September 2010 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2010 letter, and opportunity for the Veteran to respond, the May 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and reports of January 2006, January 2007, October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

The Board acknowledges that, in the August 2010 remand, the Board instructed that the requested examination was to be performed, preferably, by a physician who had not previously examined the Veteran; however, the physician who performed the October 2010 VA examination had previously examined the Veteran in January 2006 and January 2007.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner performed the requested review and offered an opinion about a disorder within his area of expertise.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

Specifically, in the report of an October 2010 VA spine evaluation, the physician opined that the Veteran's scoliosis was not permanently aggravated by the in-service motor vehicle accident; further the physician opined that the Veteran's low back disability was not secondary to the service connected right and left knee, pelvis, and/or right ankle disabilities.  In reaching this opinion, the examiner commented on previous evidence of record, specifically the July 2006 private treatment record and the January 2006 and January 2007 VA examination reports as instructed by the Board August 2010 remand.  Under these circumstances, a remand to have another examiner, who has not previously examined the Veteran, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran was in a motor vehicle accident in February 1982.  Service treatment records reflect that the Veteran sustained several serious injuries and was hospitalized for approximately three months.  The Veteran was eventually medically discharged from service due to the injuries he sustained in this motor vehicle accident.  The service treatment records reflect no complaints of or treatment for a low back disability during service.  

Subsequent to service, an August 1995 private treatment record reflects the Veteran's complaints of multiple problems, primarily pain and instability of his right knee.  He had no back or hip symptoms.  In standing position, the Veteran had full range of motion of the thoraco-lumbar spine with ease.  A July 2005 private treatment record for the Veteran's knees reflects the physician's opinion that a lot of the Veteran's back problems and right knee problems were secondary to the left knee, which was really the worse one overall.  

The Veteran submitted a letter from his treating chiropractor in October 2005.  The chiropractor noted that the Veteran sought treatment for complaints of headaches, neck pain, lower back pain and bilateral knee pain.  On examination, including radiographic imaging, the Veteran was shown to have degenerative disc disease and spondylosis of the cervical and lumbar spine.  Also noted was a severe unleveling of the pelvis which may be contributory to his knee complaints or vice-versa.  The chiropractor opined that the Veteran's "condition" was permanent and could worsen over time without proper management.

The Veteran was afforded a VA examination in January 2006.  At that time, he complained of some low back discomfort, particularly on the left side.  On objective examination, the Veteran was diagnosed with spondylosis of the lumbar spine.  The physician noted that low back discomfort was superimposed on what appeared to be congenital low dorsal scoliosis.  The discomfort appeared to be rather mild and stable without specific flare-ups.  The examiner believed that "some" of the degenerative changes in the Veteran's lower back were likely secondary to his congenital scoliosis.  The examiner noted that the Veteran's spinal scoliosis (alignment problem) was not secondary to service-connected ankle, knee, and/or pelvis disabilities.

The Veteran submitted a letter from his treating chiropractor in March 2006.  The chiropractor noted that after a review of the Veteran's medial history, it was his opinion that the Veteran's lower back disability was at least as likely as not to have been caused by postural unleveling with irregular gait and load bearing from his service-connected injury of February 1982.  

The Veteran was afforded another VA examination in January 2007.  On examination, the Veteran complained of pain in the right paralumbar region.  The Veteran's gait showed a limp on his right sight.  Posture was essentially erect with some minimal or minor scoliosis.  The Veteran was diagnosed with transitional lumbosacral junction with degenerative arthritis and mild fixed scoliosis, and chronic strain (emphasis added).  X-rays revealed transitional configuration with only four true lumbar vertebrae.  Minor hypertrophic changes were found.  No disc abnormality was found.  The physician opined that the Veteran's low back condition was not caused or aggravated by his service-connected disabilities.  

Pursuant to the Board's remand, the Veteran was afforded another VA spine evaluation in October 2010.   He complained of near constant low back pain without radiation into his lower extremity.  The intensity of the pain was not as great during the examination as it had been on previous other occasions.  The examiner noted that the Veteran saw a chiropractor for adjustments.

On objective examination, the Veteran was diagnosed with early degenerative arthritis of the lumbar spine with transitional L5-S1 without radiculopathy.  There was mild leg length discrepancy of the right lower extremity which did not appear to contribute to a mild asymptomatic fixed scoliosis.  The examiner commented that the leg length discrepancy was the result of injuries sustained to the right lower extremity, including both knee and ankle, from reports of the motor vehicle accident while in the military; the transitional changes at L5-S1 were congenital in nature and not the result of the motor vehicle accident.

The examiner further explained that scoliosis, observed on X-ray, was not a disease.  It was extremely minor and did not cause pain.  The examiner further stated that it could not be said that the scoliosis had been permanently aggravated by the motor vehicle accident.  The examiner concluded that a minor fixed scoliosis of this nature was not disabling.

The examiner opined that the Veteran's low back condition, degenerative changes of transitional L5-S1, was not caused or aggravated by the service-connected right or left knee, right ankle or pelvis disabilities.  In so opining, the examiner noted some residual low back pain may persist following pelvic fractures due to sacroiliac dysfunction, which was not a visible defect on X-ray.

The examiner commented that the physician's opinion offered in the July 2005 private treatment record, that a lot of the Veteran's back problems and right knee problems were secondary to the left knee, was based on evaluation of the Veteran's symptoms rather than the actual cause of the pathological process.

The examiner also commented that the findings of the January 2006 VA examination were consistent with the current findings.  The spondylosis was verified and the congenital transitional lumbosacral junction could be sited to the fixed margin of the congenital scoliosis.  The January 2007 VA examination findings were consistent in that regard also.  

II.  Analysis

The Veteran has asserted that his current low back disability had its onset in service or is secondary to his service-connected disabilities.  The Board notes that service connection has been established for, inter alia, arthritis of the right knee with meniscal tear and chondromalacia, residuals of fractures of both femoral condyles of the left knee, arthritis of the right ankle (residuals of fracture of the talus), and ischial fracture of the right pelvis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection is not warranted under any theory of entitlement.

The treatment records reflect no complaints of or treatment for a low back disability during service.  Subsequent to service, an August 1995 private treatment record reflects that the Veteran had no back or hip complaints.  He demonstrated full range of motion of the thoraco-lumbar spine with ease.  The first medical evidence of low back disability was in 2005, approximately 23 years after the Veteran separated from service (an October 2005 private treatment record reports the Veteran suffers from degenerative disc disease and spondylosis of the lumbar spine).   The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the diagnosis of arthritis is well outside the period for establishing service connection for arthritis on a presumptive basis, and there is no medical suggestion that arthritis was manifest to a compensable degree within one year after the Veteran's separation from service in September 1982.  See 38 C.F.R. §§ 3.307, 3.309. 

Further, the above-cited evidence reflects that the Veteran's scoliosis and transitional changes at L5-S1 are congenital in nature and the current low back disability, early degenerative arthritis of the lumbar spine, is not the result of aggravation of the scoliosis and transitional changes at L5-S1 due to a superimposed disease or injury-in this  case, the in-service motor vehicle accident.   See Carpenter v. Brown, 8 Vet. App. at 245 (1995); Monroe v. Brown, 4 Vet. App. at 514-15 (1993).  To that end, in the October 2010 VA examination report, the examiner explained that the transitional changes at L5-S1 were congenital in nature and not the result of the motor vehicle accident.  Further, the examiner commented that it could not be said that the scoliosis had been permanently aggravated by the motor vehicle accident.  

Thus, the only competent opinion on the question of whether a congenital abnormality has been aggravated by a superimposed disease or injury from service resulting in current disability is adverse to the claim.  The Board accepts this opinion of the VA physician as probative evidence on the question of whether the scoliosis and transitional changes at L5-S1 has been aggravated by a superimposed disease or injury from service resulting in current disability, based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified a contrary competent opinion that, in fact, supports the claim in this regard.  Thus, the claim must be denied on a direct basis for lack of medical nexus.

With respect to the theory that the current early degenerative arthritis of the lumbar spine is secondary to the Veteran's service-connected right and left knee, pelvis, and/or right ankle disabilities, the Board also finds that the record does not support an award of service connection on a secondary basis.  
The Board is aware that a July 2005 private treatment record for treatment of the Veteran's knees reflects the physician's opinion that a lot of the Veteran's back problems were secondary to the left knee disorder; and, a letter from his treating chiropractor in March 2006 reflects the opinion that the Veteran's lower back disability was at least as likely as not to have been caused by postural unleveling with irregular gait and load bearing from his service-connected injury of February 1982.  However, no rationale or clarifying discussion was provided.

By contrast, the October 2010 examiner opined that the that the Veteran's current low back disability, early degenerative arthritis of the lumbar spine, was not caused or aggravated by the service-connected right or left knee, right ankle or pelvis disabilities.  Further, the examiner commented that the physician's opinion offered in the July 2005 private treatment record, that a lot of the Veteran's back problems and right knee problems were secondary to the left knee, was based on evaluation of the Veteran's symptoms rather than the actual cause of the pathological process.  Additionally the findings from previous VA examinations, January 2006 and January 2007, were consistent with the current findings.

As indicated above, there is conflicting evidence on the question of whether the Veteran's low back disability is related to the service-connected right and left knee, pelvis, and/or right ankle disabilities.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the October 2010 VA examiner's opinion is more probative than the opinions offered by the physician and chiropractor in July 2005 and March 2006, respectively.  In this regard, the October 2010 VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions, including the July 2005 and March 2006 opinions.  Moreover, the October 2010 VA examiner's opinion is more definitive and supported by clear rationale.  The July 2005 and March 2006 opinions failed to consider the Veteran's congenital scoliosis as potentially causing or contributing factor.  Thus, the most persuasive medical opinion on the questions of diagnosis and etiology upon which this claim turns weighs against the claim.  

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the low back disability and service-connected right and left knee, pelvis, and/or right ankle disabilities, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability, to include as secondary to his right and left knee, pelvis, and/or right ankle disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, to include as secondary to his right and left knee, pelvis, and/or right ankle disabilities, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


